Citation Nr: 0928500	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-37 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for a right clavicle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; Wife of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In the July 2004 rating decision, 
the RO denied increased (compensable) ratings for residuals 
of a right clavicle fracture and hepatitis.  In addition, the 
RO also denied applications to reopen claims for service 
connection for a back disability and bilateral hearing loss.  
The Veteran perfected appeals regarding these four claims.

In a December 2006 rating decision, the RO granted service 
connection for bilateral hearing loss and increased the 
rating of the right clavicle disability to 10 percent, as of 
the date of increased rating claim.  Regarding the claim for 
service connection for bilateral hearing loss, as the Veteran 
has not appealed the rating or effective date assigned for 
this disability, this represents a complete grant of the 
Veteran's appeal in regard to this claim.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Regarding the claim 
for an increased rating for the right clavicle disability, 
the Veteran has not been granted the maximum benefit allowed 
and is presumed to be seeking a higher evaluation; the claim 
is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2007, the Veteran testified before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

The Board, in April 2008, denied the claim for an increased 
rating for hepatitis.  At this time, the Board also reopened 
the claim for service connection for a back disability, and 
remanded this claim on the merits and the claim for an 
increased rating for the right clavicle disability for 
additional development.  Specifically, the Board directed 
that the Veteran be provided corrective notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) regarding the 
increased rating claim, and that the Appeals Management 
Center (AMC)/RO obtain additional records and obtain an 
additional examination regarding both remanded claims.  After 
review of the subsequently completed development, the Board 
finds that the AMC substantially complied with the Board 
directives and the claims are ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran's current back disability is attributable to 
service.

3.  The preponderance of the evidence is against a finding 
that the right clavicle disability is manifested by 
limitation of motion of the arm to shoulder level or greater 
limitation or by dislocation, nonunion or malunion of the 
clavicle.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The criteria for a rating in excess of 10 percent for a 
right clavicle disability have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5019, 5200-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

Regarding claims for service connection, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding claims for increased rating, in Vazquez-Flores, 22 
Vet. App. 37 (2008), the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Veteran has been issued multiple notification letters 
during the pendency of this appeal, including letters dated 
in January 2004, March 2004, and May 2004.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

Regarding the service connection claim, in an April 2007 
letter insert, the Veteran was provided the notice of how to 
establish a disability rating and an effective date as 
required by Dingess.  To the extent that the April 2007 
notice was not a "notification letter," the Board finds 
that the contents of this letter would provide a reasonable 
person knowledge of how to establish a disability rating and 
an effective date.  Thus, the Board finds that any 
presumption of prejudice is rebutted.  See Vazquez, 22 Vet. 
App. 37 (2008).

Regarding the claim for an increased rating for the right 
clavicle disability, in the April 2008 remand, the Board 
directed that the Veteran be issued a corrective letter that 
complied with Vazquez.  In May 2008 and October 2008, the 
Veteran was sent letters to comply with this directive.  
After review of these letters, the Board finds that the 
October 2008 letter substantially complies with the 
notification requirements outlined in Vazquez, to include 
providing copies of the possibly applicable diagnostic codes.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2007 Dingess insert letter as well as the May 2008 and 
October 2008 letters were issued after the rating decision on 
appeal.  The Veteran, however, was subsequently been issued a 
March 2009 supplemental statement of the case.  This re-
adjudication of the claims cured the timing defect.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  Neither the Veteran, nor his representative, 
has indicated any prejudice caused by the timing error.  
Under such circumstances, any error with respect to the 
timing of the notice is harmless.  See Shinseki v. Sanders, 
129, S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

Regarding the duty to assist, the Board also finds that all 
necessary assistance has been provided to the Veteran.  
Pursuant to the Board remand, the Veteran underwent a 
December 2008 VA examinations in which the examiner provided 
an opinion regarding whether the current back disability was 
attributable to service and a February 2009 VA examination in 
which the examiner evaluated the severity of the service-
connection right clavicle disability.  After review of the 
examination reports, the Board finds that these reports are 
adequate to adjudicate the claims in appellate status and 
there is no duty to provide another examination or opinion.  
See 38 C.F.R. §§ 3.159, 3.326, 3.327. 

Regarding obtaining relevant records, in the January 2004 
notification letter the Veteran was informed that VA had been 
unable to obtain records from a certain private clinician, 
Dr. LJDG (initials used to protect privacy).  The Veteran was 
informed that although VA had requested this information, it 
was the Veteran's responsibility to see that VA received it.  
In the November 2007 Board hearing, the Veteran indicated 
that there were no missing records.  Pursuant to the Board 
remand, additional VA treatment records have been obtained.  
In these circumstances, the Board finds that VA has fulfilled 
its duty to assist in obtain records in the claims 
adjudicated in this decision.  See 38 C.F.R. § 3.159.

The Board is also aware that service treatment records have 
been added to the claims file at various times during the 
pendency of this appeal.  Although there is no clear 
indication there are still missing records, the Board is 
aware of the heightened duty to assist a claimant in 
developing his claims when there are missing records and has 
applied this duty to this appeal. See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 



Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection

The Veteran asserts that he sustained back injuries in 
service that resulted in his current back injury.  In the 
November 2005 substantive appeal (VA Form 9), the Veteran 
wrote that there was continuity of treatment for the 
disability; thus, the Veteran asserted, in essence, that 
there was continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b).  

A July 1981 report of medical examination, completed prior to 
the Veteran's entrance into service, does not document any 
back disability.  An April 1982 service treatment record 
documents that the Veteran sought treatment for lower back 
pain due to heavy lifting.  Diagnosis was lower back pain 
with secondary scoliosis.  May 1982 service treatment records 
also documents complaints of back pain, due to lifting.  It 
is noted that the Veteran had helped to lift a 400 pound 
object.  The record indicates that there was no trauma.  
There was full range of motion of the back.  Diagnosis was 
lumbar strain and paraspinal muscle spasm.  The April and May 
1982 medical treatment records appear to document the same 
original lift injury.  In a February 1986 report of medical 
examination, completed prior to separation from service, a 
clinician found that the Veteran had mild scoliosis.  No 
other back disabilities or complaints regarding the back were 
documented.

The record also contains a July 1988 report of medical 
examination and report of medical history.  This examination 
and report of medical history were completed after the 
Veteran's active duty.  They do no document any findings or 
complaint of a back disability.  To the contrary, the Veteran 
specifically denied a history of "Recurrent back pain."

Pursuant to the Veteran's original claim for a back 
disability, the Veteran underwent a VA examination in 
February 1988, less than two years after discharge from 
service.  The examiner reported that the Veteran worked as a 
construction worker and reported the Veteran's complaints of 
back pain.  The examiner found that the Veteran had low back 
pain with no clinical or X-ray evidence to account for it.

An August 2001 VA treatment record documents that the Veteran 
had a history of disc disease and noted that the Veteran was 
involved in a motor vehicle accident as a four year old and 
that he had injury in service.

The claims file contains a report from a December 2001 
magnetic resonance image (MRI).  The clinician completing the 
report found that the Veteran had multi-level disc 
protrusions causing mild canal and neural foraminal 
narrowing, and also that there was evidence for an annular 
tear at L3-4.

In a December 2003 VA primary care visit note, a clinician 
wrote that the Veteran's past medical history included a 
herniated disc and chronic back pain, and wrote that the 
Veteran had a injury while he was in service.

In a March 2004 VA social work data base assessment, the 
license clinical social worker completing the record wrote 
that the Veteran stated that he injured his back in service, 
but was not now service connected for this disability.  In 
October 2004, the Veteran reported the following history 
regarding his work experience and back injuries:

"After the service, the [V]eteran worked as a 
carpenter for sub-contractors, then worked his way 
up for about 8 years.  His back started hurting, 
so he started selling trim work, and now has his 
own company."

The Veteran underwent a VA examination in December 2005.  The 
examiner wrote that he reviewed the claims file.  The 
examiner documented that the Veteran currently worked in 
construction and noted limitation caused in this job by the 
service-connected right clavicle disability, to include 
difficulty in over-head reaching.  The examiner indicated 
knowledge that service connection for the back disability had 
been previously denied and reported that the Veteran 
presented entries from the service treatment records.  The 
examiner detailed the contents of these records and the 
February 1988 VA examination and the August 2001 record that 
documented an MVA when the Veteran was four.  After the 
physical examination and diagnostic tests, the examiner 
diagnosed degenerative disc disease of the lumbar spine with 
limitation of motion secondary to pain.  

Regarding etiology, the examiner again noted that the claims 
file disclosed the incidents of low back injury after lifting 
in service and that the discharge examination showed mild 
scoliosis.  The examiner then noted the finding from the 
February 1988 VA examination (mistakenly dated by the 
examiner as occurring in 1989), noting that it showed a 
normal exam and X-ray.  The examiner found, in essence, that 
the August 2001 treatment record was the first post-service 
record of the back disability.  The examiner also noted that 
after service the Veteran worked in construction, which 
involved heavy lifting.  The examiner opined that it was 
difficult to ascertain when the "significant injury to the 
back occurred and where since there was paucity of medical 
information and evidence of chronic back complaint from 1989-
2001."  The examiner, therefore, found that he was unable to 
resolve the issue without resorting to mere speculation.

At the time of the November 2007 Board hearing, the Veteran 
testified that he Veteran had not worked in construction, 
contrary to the December 2005 VA examination report.  The 
Veteran added that he was a millwork salesman for over twenty 
years and that his job did not entail heavy lifting.  He 
described activities in service which placed strains on his 
back, and that he experienced back pain since service.  He 
noted that this back pain curtailed his ability to play 
sports.  The Veteran testified that he had not hurt his back 
outside of service.  The Veteran explained that there was no 
record of back treatment between 1989 and 2001 because he 
treated the pain privately and due to losing health 
insurance.  He indicated he did not know that he could 
reapply for compensation.  The Veteran's wife testified that 
the Veteran had daily back pain since 1986, the year the 
Veteran was discharged from service.  

Pursuant to the April 2008 Board remand, the Veteran 
underwent a December 2008 VA examination.  This examination 
was performed by the same examiner who performed the December 
2005 VA examination.  The purpose of this examiner was to 
obtain a non-speculative opinion.  The examiner indicated 
that review of the record confirmed that prior to his 
managerial job, the Veteran was involved in carpentry.  The 
examiner documented treatment records that documented this 
work, to include an October 2004 treatment record.  The 
examiner also documented a March 2004 record that noted that 
the Veteran stated he had several herniated discs in his 
back, with injuries since early childhood and others in 
service.  

The examiner then reported the Veteran's current contentions, 
including that the back pain started in service in 1982 when 
he helped lift the 400 pound object.  After the physical 
examination, the examiner diagnosed degenerative disc disease 
of the lumbar spine with limitation of motion.  

The examiner again noted that the record indicated that the 
Veteran was involved in a MVA at the age of four and that the 
Veteran's carpentry job was documented.  The examiner then 
opined that the currently diagnosed disability was less 
likely as not caused by or a resulted of condition treated in 
active service.  As rationale, he wrote that there was no 
additional evidence noted from his last compensation exam 
documenting continuity or chronicity of back problems from 
1988 to 2001.  The examiner emphasized that the Veteran did 
work in carpentry as one time.  The examiner concluded by 
writing: "Regardless, it remains difficult with reasonable 
fairness (50/50) the link between the one episode of back 
pain in 1982 to his current back condition without other 
evidence of chronicity."

After the Board remand, additional VA treatment records have 
been obtained which further document the Veteran's complaints 
of back pain and disability.  Notably, in April 2008, the 
Veteran reported the following history regarding his back:

"In his 30's [the Veteran] reported he started 
his own company.  None years later he reported 
that he injured his back doing some manual labor 
at work.  Three years later he reports being 
addicted to Opiates..."

Analysis:  Service Connection

The Board finds that service connection for a back disability 
is not warranted.  The question before the Board is whether 
the current back disability is attributable to service, and 
specifically to the documented injury and treatment following 
assisting in lifting a 400 pound object.  Treatment for this 
injury noted pain, a back strain and secondary scoliosis.  At 
the time of his separation from service, only the scoliosis 
was documented.  Currently, the Veteran is diagnosed as 
having a different back disability, degenerative disc 
disease.

Although the Veteran currently contends that he has not had 
any other injuries than that which occurred in service, and 
that he has experienced recurrent back pain since service, 
these assertions directly contradict statements made by the 
Veteran himself.  In particular, on a July 1988 military 
examination, the Veteran specifically denied a history of 
recurrent back pain, which is inconsistent with what he 
informed a VA examiner in February 1988.  In October 2004, 
the Veteran informed a VA clinician that his back started 
hurting when working as a carpenter after service.  In April 
2008, the Veteran informed a VA clinician that "he injured 
his back doing some manual labor at work," which was clearly 
after service.

On the other hand, the Veteran has testified to recurrent low 
back pain since service, denied a post-service history of 
back injury, and adamantly denies having worked as a 
carpenter or in construction work after service.  His spouse 
has endorsed this testimony.  Unfortunately, the testimony 
provided by the Veteran and his spouse is entirely unreliable 
and contradicted by the evidence of record.  In fact, this 
testimony appears to be false in material aspects involving 
his post-service work history and injury, which completely 
undermines the credibility of these witnesses before the 
Board. 

The Board further notes that the Veteran has demonstrated 
non-truthful behavior to VA clinicians, which further 
undermines his credibility before the Board.  For example, VA 
clinicians placed a medical alert in his file against 
suspicion that he doctored a pain medication prescription 
(see VA clinical record dated April 2008), and the Veteran 
has "admitted that he lies and deceived others" with 
respect to his substance abuse and illegal activities (see VA 
clinical record dated October 2007).

Additionally, the Veteran has denied cocaine usage to VA 
clinicians which is difficult to reconcile with a "DIRTY" 
urine for cocaine in February 2005.  At that time, the 
Veteran did not provide a convincing explanation of the 
presence of methadone in his urine either, requiring the 
physician to instruct the nurses to be alert for non-
prescribed substances in the Veteran's possession. 

Due to the contrast between the Veteran's current contentions 
and the record, as well as the apparently false testimony 
before the Board, the Board finds that the most credible lay 
history in this case demonstrates that the Veteran did not 
suffer from recurrent back pain since service, but first 
experienced chronic low back pain after a post-service work 
injury as reported by the Veteran himself in October 2004 and 
April 2008.  

Thus, the testimony of the Veteran and his spouse regarding 
the source of the Veteran's current back disability, to 
include his contention that his back pain began in service, 
continued to the present, and was not affected by any post-
service back injury or work as a carpenter, is not found to 
be credible.  See 38 C.F.R. § 3.303(b) (regarding continuity 
of symptomatology); Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (regarding credibility determinations).

The finding that there is not continuity of symptomatology of 
a back disability is supported by the July 1988 records that 
do not document any finding or complaint of back pain.  
Further in the February 1988 VA examination, the Veteran 
complained of back pain, but no disability was found.  Again, 
in February 1988, he reported working as a "construction 
worker."

The claims file contains multiple statements that document 
the current disability and note the injury in service.  There 
records, however, do not opine that the current disability is 
due to the treatment in service.  These records do not 
provide positive evidence regarding the contended service 
connection.  These reported histories do not constitute 
probative medical evidence since the treating medical 
personnel did not further provide a nexus statement regarding 
the contended link between the in-service lifting strain and 
the current disability, but simply noted the current 
disability and the lifting injury.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Regarding the VA examiner's opinions, in the December 2005 VA 
examination, the examiner indicated that an opinion would be 
speculative.  In the December 2008 VA examinations, however, 
after re-review of the claims file and examination, the 
examiner provided a negative opinion.  Thus, the competent 
evidence of record is against the claim.  Notably, the VA 
examiner took note of the October 2004 statement by the 
Veteran to a VA physician and rejected the Veteran's current 
assertions.  After a review of the entire record, the Board 
also rejects the Veteran's assertions and finds that the VA 
examiner's assessment is based on an accurate factual 
assessment of the credible lay and medical evidence in this 
case.

In summary, the Board finds that the lay statements of record 
are not credible/probative.  Further, in regard to 
competency, neither the Veteran nor his wife has been shown 
to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical causation.  
Accordingly, their lay opinions do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, they 
have not been shown to have the medical knowledge and 
training needed to associate the current back disability to a 
specific injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore, the credible and competent 
evidence is against a finding that the current back 
disability is attributable to service.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a back 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994)

The right clavicle disability is currently rated as 10 
percent disabling under Diagnostic Code 5019, located in 38 
C.F.R. § 4.71a, which is the diagnostic code for bursitis.  
This diagnostic code provides that such disabilities should 
be rated under Diagnostic Code 5003.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Factual Background:  Increased Rating

The Veteran asserts that his right clavicle disability is 
more severe than contemplated by the 10 percent rating.  The 
record documents that the Veteran is right handed.  At the 
time of the November 2007 hearing, the Veteran testified that 
he could lift up his arm almost to his shoulder and had less 
range of motion during a flare-up.  The Veteran also 
indicated that there was popping of the joint and indicated 
that there were "moderate dislocations" from time to time.

Subsequent to the November 2003 claim, the Veteran underwent 
a December 2005 VA examination.  The examiner wrote that he 
reviewed the claims file.  The Veteran reported right 
shoulder pain and dysfunction, with the pain occurring once 
or twice a week.  The pain was aggravated by lifting more 
than 70 pounds of weight.  The Veteran had had no treatment 
for this disability.  The Veteran reported locking, 
occasional swelling and stiffness on the right shoulder joint 
and tenderness of the distal collar bone.  The examiner 
reported that the Veteran had stopped playing sports.  The 
Veteran also reported that overhead reaching as well as the 
lifting of his daughter were limited because of this 
disability.  The examiner reported that the Veteran was 
currently working in construction and that it took a longer 
time to perform activities requiring overhead reaching.

Physical examination revealed a "mild deformity" on the 
distal third of the clavicle.  There was tenderness on 
palpation.  Range of motion testing revealed that there was 0 
to 180 degrees of abduction with pain from 170 to 180, 
forward flexion from 0 to 180 degrees with pain from 160 to 
180, external rotation from 0 to 90 degrees, and internal 
rotation from 0 to 90 degrees with pain from 80 to 90.  The 
examiner indicated that there was no change in the range of 
motion with repetitive motion.  There, however, was complaint 
of pain after the exercise.  Relevant diagnosis was "[o]ld 
fracture of the right clavicle with mild residual deformity 
and tenderness."

During the November 2007 Board hearing, the Veteran and his 
wife indicated that the disability had worsened since the 
December 2005 VA examination.  On this basis, the Board 
remanded for an additional VA examination.  The Veteran 
underwent this examination in February 2009, by a different 
examiner than the examiner who performed the December 2005 VA 
examination.  The examiner documented review of the claims 
file.  The examiner reported that the Veteran had been laid 
off from employment as a sales associate, in the prior month.  
The Veteran reported that his entire right shoulder hurt and 
that the pain was of a 7 to 8 on a 0 to 10 scale.  The pain 
was aggravated by damp weather, lifting more than 30-40 
pounds, carrying groceries, or other repetitive use.  The 
Veteran reported, that with heavy use, the shoulder would 
occasionally lock and that the Veteran would have to rest the 
shoulder for the day.  The Veteran could not do heavy 
physical labor, but was able to perform a sedentary job such 
as sales associate; however, he if had to write for long 
periods then his shoulder was painful.  The Veteran avoided 
sports, overhead work and heavy lifting.

Physical examination revealed that there was no muscle 
atrophy.  The right shoulder slope was slightly lower than 
the left and there was palpable tender deformity at the 
distal third of the right clavicle.  There was no effusion or 
crepitus.  Motion of the shoulder was painful.  Testing 
revealed active motion in forward elevation of 0 to 160 
degrees, abduction 0 to120 degrees, internal and external 
rotation of 0 to 90 degrees.  Passive motion on forward 
elevation was from 0 to 180 degrees with more pain between 
120-180 degrees, abduction from 0 to 180 degrees with more 
pain between 160 to 180 degrees, internal and external 
rotation of 0 to 90 degrees with more pain between 60-90 
degrees.  There was no change with repetition, and no 
evidence of increased weakness, incoordination or abnormal 
fatigability.  In addition, there was no motor or sensory 
loss, and no decrease in strength.  The examiner wrote that 
it would not be feasible to assess any further loss of motion 
in case of hypothetical flare-up, noting that this would be 
speculation.  The examiner found that the disability was 
residuals of old fracture of the right clavicle, with chronic 
pain and decrease in range of motion of the right shoulder.  
The examiner also found that there was no evidence of 
impairment of the clavicle itself or recurrent dislocations 
of the scapulohumeral joint.

Analysis:  Increased Rating

The Board finds that a rating in excess of 10 percent for the 
right clavicle disability is not warranted.  The 10 percent 
rating is assigned under Diagnostic Codes 5003-5019.  
Establishing entitlement to a higher rating requires findings 
of limitation of motion or other findings that satisfy the 
rating criteria contained in Diagnostic Codes 5200-5203.  The 
medical evidence indicates that the disability is manifested 
by pain and limitation of motion.  In this regard, although 
the Veteran had indicated that the shoulder joint pops and 
dislocates, the medical evidence counters these contentions.  
Further, although the Veteran has indicated more severe 
limitation of motion, the range of motion testing done during 
the VA examinations indicate that the Veteran can lift his 
arm above shoulder lever.  

As held above, the Board does not find the Veteran to be a 
reliable historian.  The Board finds, based on the knowledge 
and expertise of the clinicians, that their findings 
regarding the manifestations of this disability are more 
probative than the Veteran's lay statements which are 
unreliable and not corroborated by any clinical findings.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Although the evidence indicates that the Veteran 
reports constant pain, the Board finds that there is no 
medical evidence to show that pain or flare-ups of pain 
results in additional limitation of the clavicle/shoulder, 
supported by objective findings, to a degree that would 
support a higher rating, nor is there medical evidence to 
show that fatigue, weakness, incoordination or any other 
symptom or sign results in such additional limitation of 
motion.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
asserted that the clavicle disability causes limitations at 
work, but there is not evidence of marked interference or any 
hospitalizations due to this disability.  The Board finds 
that the rating criteria reasonably compensate the Veteran's 
disability level and symptomatology.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  Further, the Veteran, nor the record, raise the 
issue of whether the disability causes unemployment.  On this 
record, the Board finds that consideration of total 
disability based on individual unemployability (TDIU) is not 
warranted in this appeal.  See 38 C.F.R. § 4.16.

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 10 percent for a right clavicle disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for a back disability is denied.

A rating in excess of 10 percent for a right clavicle 
disability is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


